Case 4:16-cr-00408 Document 461 Filed on 02/03/20 in TXSD Page 1 of 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Re. oa 8) ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS FOR COURT USE ONLY
E :
TRANSCRIPT ORDER RUE DATE
Please Read Instructions:
1. NAME 2. PHONE NUMBER 3. DATE
Robert Eric Reed (713) 600-1800 2/3/2020
4. DELIVERY ADDRESS OR EMAIL 5. CITY 6. STATE 7. ZIP CODE
402 Main Street, Suite 3 South Houston TX 77002
8. CASE NUMBER 9. JUDGE DATES OF PROCEEDINGS
4:16-cr-00408-5 Judge Vanessa D. Gilmore __| 10. FROM 2/3/2020 | 11. TO 2/3/2020
12. CASE NAME LOCATION OF PROCEEDINGS
USA v. Farmer et al - Defendant John Brotherton 13. cITY Houston | 14. STATE TX
15. ORDER FOR
[_] APPEAL CRIMINAL [-] cRIMINAL JUSTICE ACT [-] BANKRUPTCY
[_] NON-APPEAL [J civit [_] IN FORMA PAUPERIS [_] OTHER
16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)
PORTIONS DATE(S) PORTION(S) DATE(S)
[| voir pire |_| TESTIMONY (Specify Witness)
|_| OPENING STATEMENT (Plaintiff)
|_| OPENING STATEMENT (Defendant)
|| CLOSING ARGUMENT (Plaintiff) |__| PRE-TRIAL PROCEEDING (Spcy)
[_] CLOSING ARGUMENT (Defendant)
|] OPINION OF COURT
|] JURY INSTRUCTIONS [| OTHER (Specify)
[x] SENTENCING 02/03/2020
[| BAIL HEARING
17. ORDER
ORIGINAL
CATEGORY | (includes Certified Copyto | FIRST Copy | “DDITIONAL NO. OF PAGES ESTIMATE Costs
Clerk COPIES
etk for Records of the Court)
NO. OF COPIES
ORDINARY C] LJ
NO. OF COPIES
14-Dayv CJ
NO. OF COPIES
EXPEDITED L] C]
NO. OF COPIES
3-Day C] C]
NO. OF COPIES
DAILY CI i
NO. OF COPIES
HOURLY. CJ LJ
REALTIME CI |

 

CERTIFICATION (18. & 19.)
By signing below, I certify that I will pay all charges

ESTIMATE TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(deposit plus additional). 0.00

18. ee »- —> PROCESSED BY
19. DATE PHONE NUMBER
2/3/2020
TRANSCRIPT TO BE PREPARED BY COURT ADDRESS

Kathy Metzger

DATE BY

ORDER RECEIVED
DEPOSIT PAID DEPOSIT PAID
TRANSCRIPT ORDERED TOTAL CHARGES 0.00
TRANSCRIPT RECEIVED LESS DEPOSIT 0.00
ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT TOTAL REFUNDED
PARTY RECEIVED TRANSCRIPT TOTAL DUE 0.00

 

 

DISTRIBUTION:

COURT COPY

TRANSCRIPTION COPY

ORDER RECEIPT ORDER COPY

 
